Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered November 26, 1991, convicting him of assault in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the unsolicited testimony of the arresting police officer that he first encountered the defendant in a car that had been reported stolen constituted impermissible evidence of an uncharged crime is unpreserved for appellate review (see, CPL 470.05 [2]; People v Cody, 149 AD2d 722). In any event, any error was harmless in light of *609the overwhelming evidence of the defendant’s guilt (see, People v McGraw, 158 AD2d 719). Mangano, P. J., Thompson, Pizzuto and Joy, JJ., concur.